UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A Amendment No.1 to Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 1, 2011 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Commission file number 000-02479 MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DRIVE, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Dynamics Research Corporation (the “Company”) previously reported the voting results from its 2011 Annual Meeting of Shareholders on a Form 8-K filed June 3, 2011. In connection with the Annual Meeting, the Board of Directors of the Company had recommended that stockholders vote to hold future advisory votes to approve the compensation of the Company’s named executive officers on an annual basis. In light of such recommendation and considering the strong support for an annual vote as reflected in the voting results, the Company will hold future advisory votes to approve the compensation of the Company’s named executive officers annually until the matter is again submitted to the Company’s stockholders for a vote. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMICS RESEARCH CORPORATION (Registrant) Date:October 28, 2011 /s/ David Keleher Senior Vice President, Chief Financial Officer and Treasurer
